Citation Nr: 0526703	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  99-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of chloracne, currently rated as 50 percent 
disabling from May 27, 1994 and 60 percent disabling from 
August 30, 2002.

2.  Evaluation of alopecia areata associated with chloracne, 
currently rated as noncompensable from August 30, 2002 and 10 
percent disabling from April 2, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO granted entitlement to service 
connection for chloracne with a history of alopecia areata.  
This skin disorder was initially evaluated as 30 percent 
disabling effective from May 27, 1994.  The veteran appealed 
this initial evaluation.

The Board remanded this case to the Agency of Original 
Jurisdiction (AOJ) in January 2004.  By rating decision of 
May 2005, the AOJ determined that the veteran's two service-
connected skin disorders were entitled to separation 
evaluations under new criteria at 38 C.F.R. § 4.118.  See 67 
Fed. Reg. 49590 (2002)  The evaluation for chloracne was 
increased to 50 percent effective from May 27, 1994 and 60 
percent effective from August 30, 2002.  His alopecia areata 
was evaluated as noncompensable effective from August 30, 
2002 and 10 percent effective from April 2, 2003.  The case 
has now returned to the Board for appellate consideration.

In a typed statement received in August 2005, the veteran 
raised the issue of entitlement to service connection for an 
enlarged prostate, to include whether presumptive service 
connection is warranted due to exposure to toxic herbicides.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Board finds 
that this issue is not properly before it at the present time 
and that it is not inextricably intertwined with the issues 
on appeal.  Therefore, this matter is referred to the RO for 
the appropriate action.

The Board also notes that the criteria evaluating the 
veteran's chloracne (38 C.F.R. § 4.118, Diagnostic Code 7806) 
effective prior to August 30, 2002 included "nervous 
manifestations."  However, the new criteria at this 
diagnostic code do not consider these manifestations as part 
of the evaluation.  The veteran has presented lay evidence 
that he suffers with depression due to his service-connected 
skin disorder, and a VA examiner in April 2003 opined that 
the veteran's chloracne had resulted in nervous 
manifestations.  The Board finds that in connection with the 
changed rating criteria, the evidence raises the issue of 
entitlement to secondary service connection for a psychiatric 
disability arising from the veteran's service-connected 
chloracne.  See 38 C.F.R. § 3.310(a).  In addition, it is 
determined that this issue is not properly before the Board 
at the present time and that it is not inextricably 
intertwined with the issue on appeal.


FINDINGS OF FACT

1.  Chloracne scars of the head, face and neck are productive 
of marked bilateral involvement. 

2.  The evidence reveals that the veteran has severe 
chloracne that affects his whole body, and is characterized 
by ulceration, exfoliation, crusting, and pitted scarring.

3.  The evidence reveals that the veteran had lost virtually 
all the hair on his body prior to August 20, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for marked 
bilateral disfigurement of the head, face and neck have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.118, Diagnostic Code 7800 (effective prior to August 
30, 2002).

2.  The criteria for an increased evaluation, in excess of 50 
percent disabling, for chloracne prior to August 30, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002).

3.  The criteria for an increased evaluation, in excess of 60 
percent disabling, for chloracne from August 30, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.118, Diagnostic Code 7806 (effective on August 
30, 2002).

4.  The criteria for an increased evaluation of 10 percent 
for alopecia areata, effective from August 20, 2002 to April 
1, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Code 7831 (effective 
prior to, and on August 30, 2002).

5.  The criteria for an increased evaluation, in excess of 10 
percent, for alopecia areata have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118, 
Diagnostic Code 7831 (effective prior to, and on August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in October 2002 and January 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to increased evaluations for his skin 
disorders.  He was also informed of these requirements in the 
Statement of the Case (SOC) issued in January 1999 and a 
Supplemental Statement of the Case (SSOC) issued in June 
2005, to include entitlement to an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The SOC and SSOC informed him of the applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.

The RO initially evaluated the disabilities on appeal by 
rating decision of August 1998.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.118 that evaluated 
skin disorders, effective on August 30, 2002.  See 67 Fed. 
Reg. 49590 (2002).  In the SOC of January 1999, the veteran 
was informed of the old criteria evaluating his 
chloracne/alopecia areata, and the SSOC of June 2005 informed 
him of the new criteria.  In June 2005, the AOJ had the 
opportunity to determine the applicability of both the old 
and new rating criteria to the current claim.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran has identified treatment from multiple private and VA 
facilities.  All identified and pertinent service, VA, and 
private treatment records have been obtained and incorporated 
into the claims file.  Thus, further development for 
treatment records is unwarranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in May 1995, April 
1996, May 1998, and April 2003.  These examinations noted 
accurate medical histories, findings on examination, color 
photographs, and the appropriate diagnoses and opinions.  The 
examiner of April 2003 specifically indicated that he had an 
opportunity to review the medical history contained in the 
veteran's claims file.  Therefore, the Board finds that these 
examinations are adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran was afforded a hearing before VA in April 1998.  
A transcript of this hearing has been associated with the 
claims file.  Based on the above analysis, the Board 
concludes that all pertinent evidence reasonably obtainable 
regarding the issues decided below has been obtained and 
incorporated into the claims file.  

As noted above, the Board remanded this case for development 
in January 2004.  The AOJ was requested to obtain private 
treatment records from an identified physician, obtain VA 
treatment records from an identified facility, and 
readjudicate the claims on appeal.  The private treatment 
records were obtained in March 2004, the VA facility 
responded in June 2004 that all available records had already 
been provided to the AOJ, and readjudicated the claim in the 
SSOC of June 2005.  The Board finds that the AOJ has fully 
complied with its remand instructions and the remand 
instructions do not provide any basis for further 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Chloracne and Alopecia Areata

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As discussed below, the Board has awarded the 
appropriate stage ratings.

The medical evidence reveals that the veteran has a severe 
skin disorder that has affected his entire body since the 
mid-1990s.  A VA outpatient record of November 1993 noted 
pitted scars on his face.  In March 1994, it was noted that 
the veteran's face had mild pitting, but "quite spaced."  
In June 1994, examination revealed that there was a possible 
improvement on the face with the use of Accutane, resulting 
in decreased "enytoma" and decreased number of lesions.  In 
July 1994, it was reported that the veteran had many 1 to 3 
millimeter (mm) papules on his face.

A VA dermatology examination in May 1995 noted that the 
veteran had been treated with multiple medications which all 
failed to alleviate his skin symptom.  The examination did 
not report any involvement of the head, face, or neck.  There 
was an absence of hair on the upper and lower extremities.  
The diagnosis was probable chloracne eruption.  Color 
photographs taken in May 1995 revealed significant pitted 
scarring about the cheeks, eyelids, ears, and neck.  Less 
scarring was noted on the forehead.  The nose appeared have 
splotches of discoloration and the skin between the eyes 
appeared extremely dry and scaly.  Hair was still present on 
the veteran's scalp. 

VA examination in April 1996 noted open and closed comedones 
and follicular cysts over the face, ears, and posterior 
auricles.  His face also had pitted acneform scars.  The 
diagnosis was late onset chloracne.

Private outpatient record of April 1996 noted that the 
veteran had a 0.5 centimeter (cm) cystic lesion on his right 
forehead for the past three years.  This lesion was raised 
and tender.  The lesion was surgically removed.  Follow-up 
examination found the wound cite was not tender with no 
bleeding.  

A private outpatient record of October 1997 noted examination 
revealed "some" pruritic neoform papules, pustules, and 
cysts present on the veteran's face.  The impression was 
probable chloracne.  Follow-up examinations in late October 
1997 found papules on the trunk and extremities.  

At a hearing on appeal in April 1998, the Hearing Officer 
noted that the veteran's skin problems were evident on his 
face, but not so much on his forehead.  The veteran 
complained of constant itching and pain.

Private outpatient examinations conducted from April to July 
1998 repeatedly noted that the veteran had dry leathery skin 
all over his body.  

Another VA compensation examination was given to the veteran 
in May 1998.  The examiner noted that the veteran had "the 
most extensive case of chloracne I've ever seen, involving 
the face, chest, back, arms, legs, buttocks, and thighs."  
The examiner described the veteran's lesions as cystic, 
double "comedo's," with some ulcerated.  However, these 
lesions were not identified to be on his head, face, or neck; 
but instead were located on other parts of his body.  The 
impressions were chloracne, male pattern alopecia, and a 
history of alopecia areata.  Photographs taken were similar 
to those taken in May 1995.  They showed pitted scarring 
about the veteran's cheeks, jaw, neck, and ears.  Pustules 
were present on and behind the ears.  Hair was still present 
on the scalp.

The veteran submitted a typed statement in November 1998.  He 
claimed that his skin disorder had resulted in depression due 
to his appearance.  The veteran noted that he currently had 
been given antidepressants to control his depression and 
nervous manifestations due to the skin disorder.  In 
statements of May and November 2002, the veteran claimed that 
he had to wear dark colored clothes and covered most of his 
body in order to hide his skin lesions.  He reported that he 
continued to work in a business office.  The veteran asserted 
that his skin disorder had caused depression due to his 
embarrassment at how he looked.  He reported that medication 
given to him had resulted in very ugly red splotches on his 
face (especially around his mouth and chin) and skin 
discoloration that lasted for weeks to months at a time.  

A private outpatient record dated in August 2000 noted the 
veteran's complaint of skin eruptions on his face for the 
past two weeks.  On examination, there were 2 to 4 mm whitest 
nodules on the face.  The area affected was identified to be 
the cheeks on either side of the nose, and on the outside 
edges of the mouth.  Also present was patchy alopecia with 
pattern thinning of apex.  The examiner commented that 
papules of the cheeks were more edematous than expected with 
pure eczematous dermatitis.  A follow-up visit in late August 
2000 reported that the veteran's face was much better.  The 
veteran's skin disorder underwent a flare-up in September 
2000, but the residuals were not identified to involve the 
head, face, or neck.  

A VA outpatient record of December 2000 noted on examination 
multiple flesh-colored nodules on the face.  A VA physical 
examination in February 2001 noted that the skin on the 
veteran's face was dry and had fine papular, sebaceous-type 
lesions that were non-tender and non-erythematous.  The 
impression was significant history of chronic dermatologic 
problems.  

The veteran was given a VA compensation examination in April 
2003.  The examiner noted that the veteran's chloracne 
started to manifest itself in 1985, became progressively 
worse until 1990 when its severity stabilized.  Since 1990, 
the chloracne symptoms have remained constant with some 
fluctuations in severity.  The veteran's hair loss began 
during military service and became progressively worse since 
then.  It was noted that the hair on his scalp was now gone.  
The veteran complained of cysts to include small/shallow 
cysts that last for up to three days, and larger/deep cysts 
that would last several weeks.  These cysts would 
spontaneously open and drain clear fluid, blood, and yellow 
discharge.  The open cysts then formed crusty erosions and 
shallow ulcerations.  This process was reported to be ongoing 
and constant.  The veteran also reported that his skin 
disorder caused constant scratching that he labeled as 
moderate to severe in nature.  

Examination revealed cysts of varying sizes from five to ten 
mm and in varying stages, that overlay fibrosed (scared) 
skin.  The underlying scars were hidden by active disease.  
The examiner characterized the severity of chloracne as 
"severe."  It was found to be both superficial and deep, 
and inflamed and non-inflamed.  Involvement included 100 
percent of the face (except for the nose and upper lip), 50 
percent of the rims of the ears and earlobes, and 100 percent 
of the back of the neck.  The anterior neck was clear.  No 
crusting, erosions, or ulcerations were found on the head, 
face, or neck.  There was exfoliation affecting 50 percent of 
both ears.  Virtually all of the veteran's body hair was 
missing, except for patches of hair remaining on less then 10 
percent of the scalp.  The diagnoses were severe chloracne 
(recalcitrant to therapy including Accutane), and alopecia 
areata/universalis.  It was determined by the examiner that 
the chloracne had resulted in nervous manifestations of 
constant pruritis/itching.  The examiner determined that the 
chloracne had not resulted in any systemic manifestations 
like weight loss or fever.  The examiner commented:

Based on my experience the veteran's 
chloracne is clearly the most severe case 
I have ever seen.  The skin can be best 
described as severely disfigured, 
especially of the exposed areas such as 
the ears, face, arms, and upper back.  
The [veteran's] described embarrassment 
and occasionally depression...as a result 
of his chloracne (combined with alopecia) 
is supported by my clinical findings. 

The veteran's chloracne is evaluated as 50 percent disabling 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, effective from May 27, 1994.  
A 60 percent evaluation under this diagnostic code was made 
effective from August 30, 2002.  As noted above, the rating 
criteria at 38 C.F.R. § 4.118 were recently changed effective 
August 30, 2002.  See 67 Fed. Reg. 147 49590, 49596-99 (July 
31, 2002).  The current evaluations are the highest ratings 
authorized under this diagnostic code, thus, higher 
evaluations cannot be granted under either the old or new 
criteria at Code 7806.  The Board notes that the effective 
date of a liberalizing law or VA issue may be no earlier than 
the change in law or issue.  38 U.S.C.A. § 5110; see also 
Kuzma, supra.

According to Note 1 at 38 C.F.R. § 4.118, Codes 7801 and 7802 
(scars), separate evaluations are authorized for scars in 
widely separated areas.  The photographs reveal that the 
veteran has pitted scars, similar to acne, disbursed over his 
entire body.  The examiner of April 2003 noted that these 
scars were both deep and superficial, however, the available 
photographs appear to show mostly superficial scarring from 
the chloracne.  There is no evidence that there are deep 
scars that measure 12 square inches/77 square cm on any part 
of his body.  Therefore, the highest evaluation authorized 
under Codes 7801 or 7802 is a 10 percent evaluation.  This is 
assigned to each part affected, which in the veteran's case 
is a 10 percent evaluation for each extremity and the 
anterior and posterior side of his trunk.  That is, six 
separate 10 percent evaluations.

According to 38 C.F.R. § 4.118, Code 7800, Note (1), there 
are eight characteristics of facial disfigurement, these 
include: 1) a scar five or more inches (13 or more 
centimeters (cm.)) in length, 2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part, 3) surface contour of 
scar elevated or depressed on palpation, 4) scar adherent to 
underlying tissue, 5) skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), 6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), 7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), and 8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  The medical 
evidence and photographs have established that the veteran's 
chloracne has resulted in elevated/depressed surface contour, 
hypo/hyper-pigmented area exceeding six square inches, and 
abnormal skin texture exceeding six square inches.  However, 
this evidence does not show the existence of a scar measuring 
5 inches/13 cm in length or 0.25 inch/06. cm in width.  The 
evidence and photographs only show small pitted scars.  There 
is no evidence of scars adherent to underlying tissue, 
missing underlying tissue, or that the skin is indurated or 
inflexible.  Thus, the evidence establishes that the 
veteran's chloracne has resulted in three characteristics of 
disfigurement.  It is obvious that the chloracne has resulted 
in gross distortion of the veteran's nose, chin, forehead, 
eyelids, ears, and cheeks.  However, the evidence has not 
shown or described tissue loss in the head, face, or neck.  

This degree of disfigurement warrants a 30 percent evaluation 
under Code 7800.  As there is no visible/palpable tissue 
loss, or four or more characteristics of disfigurement, a 
higher evaluation under Code 7800 is not authorized.  The 
Board notes that the VA examiner of April 2003 did find 
"severe" disfigurement of the head, face, and neck.  
However, the criteria under Code 7800 requires specific 
physical abnormalities be present in order to receive a 
higher evaluation.  Regardless of the examiner's opinion, the 
Board is bound in its determination by the appropriate 
regulation and diagnostic criteria.  See 38 U.S.C.A. 
§ 7104(c).

The evidence shows that the veteran has active lesions, 
sometimes painful, throughout his body.  However, the 
resulting scars have not been found to be unstable, have 
frequent loss of covering skin, or to be tender.  Therefore, 
compensable evaluations are not authorized under Codes 7803 
and 7804.  No limitation of function of a body part has been 
attributed to the chloracne or its resulting scars.  
Therefore, evaluations under Code 7805 or the criteria at 
38 C.F.R. § 4.71a are not warranted.

Turning to new Code 7817 that evaluates exfoliative 
dermatitis (erythrodema), an 80 percent evaluation is 
warranted for generalized involvement of the skin, plus 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoraien with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12 month 
period.  The veteran's chloracne does involve his entire body 
and apparently his repeated drug treatment has provided 
little alleviation of his skin problems.  However, there is 
no evidence that his chloracne has resulted in weight loss, 
fever, hypoproteinemia, or other systemic manifestations.  
The April 2003 examiner did not manifestations of a 
psychiatric disorder, but no systemic manifestations were 
found.  Thus, a higher evaluation is not authorized under the 
new criteria at Code 7817.

The other new criteria at Codes 7807 through 7832 do not 
provide for an evaluation in excess of 60 percent disabling.  
Therefore, these criteria are not for consideration in the 
current case and separate evaluations are not authorized 
under these criteria.  See 38 C.F.R. § 4.14.

Turing to the old criteria, the Board has been presented with 
a disability that has been described as the worst seen by an 
examiner.  In addition, there has been a change in the rating 
criteria.  The more recent criteria provide that the 
disability may be rated under the code for dermatitis /eczema 
"or" rated as disfigurement of the head, face or neck.  The 
use of the term "or" in the new criteria reflects 
alternative methods of evaluation rather than a combined 
method of evaluation.  However, the prior criteria did not 
contain such restriction.  Rather, the former Code 7800 did 
not preclude a separate evaluation for scars of the head face 
or neck.

In this regard, based upon the extent of the manifestations, 
separate evaluations based upon the old criteria are 
warranted.  Examinations disclosed multiple scars with 
pitting.  There were cystic lesions, discoloration, and 
extensive involvement of the face and ears.  The skin has 
also been described as fibrosed.  There is also 100 percent 
involvement of the neck.  The most recent examiner described 
the skin as severely disfigured, especially the ears and 
face.  The examiner also noted that the scars were hidden by 
the active process, thus leading the Board to conclude that 
there is activity and scarring, allowing the Board to 
separately rate the scars of the head, face, and neck. 

Based upon the descriptions in the record, a 50 percent 
evaluation is warranted under old Code 7800 as the scars more 
closely approximate marked bilateral disfigurement of the 
head, face, and neck.  As noted above, the revised criteria 
would not assist the veteran, as the active process may no 
longer be separately rated from the scarring of the head, 
face, or neck.  However, since the criteria under the old 
diagnostic criteria was met while still in force, the 
evaluation continues, absent improvement.  38 U.S.C.A. 
§ 1155.

Separate evaluations under old Code 7801 and 7802 are not 
warranted as the veteran's scars are not related to burns; as 
the scarring has not been shown to be poorly nourished, 
tender/painful, or limit functional ability.  Thus, separate 
evaluations for the scars are not authorized under old Codes 
7803 through 7805.  The evidence does establish that the 
veteran has significant lesions/ulcerations about his body.  
However, these ulcerations appear to be associated with new 
lesions of the chloracne and not the result of unhealed or 
unstable scars.  Regardless, the criteria at old Code 7806, 
under which the veteran is currently rated, includes 
ulceration.  Therefore, a separate evaluation for ulcerated 
scars would violate the provisions of 38 C.F.R. § 4.14.  See 
Esteban, supra.

Old Code 7811 allows a total disability rating for active 
tuberculosis luposa (lupus vulgaris).  The veteran's skin 
disorder has not received such a diagnosis.  An 80 percent 
evaluation is authorized at Code 7800 for complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement of the head, 
face, or neck; combined with tissue loss and cicatrisation 
with marked discoloration, color contrast, or the like.  As 
determined above, there is no evidence of tissue loss or 
cicatrisation involving the head, face, or neck.  Therefore, 
an 80 percent evaluation is not authorized under the old Code 
7800.

Regarding the evaluation of the veteran's alopecia areata, 
the new criteria at Code 7831 allows a ten percent evaluation 
for loss of all body hair.  Lesser loss of hair is to be 
rated as noncompensable.  A 10 percent evaluation is 
currently effective from April 2, 2003, the date of the VA 
compensation examination that noted virtually all of the 
veteran's body hair was gone.  The last VA compensation 
examination was conducted in 1998, and at that time the 
veteran still had a significant amount of hair around his 
scalp.  The veteran presented lay evidence in 2002 that he 
had lost all his body hair.  He is competent to present 
evidence on symptomatology.  Therefore, the Board resolves 
any doubt on the onset of total hair loss in the veteran's 
favor and awards a ten percent evaluation for alopecia areata 
effective from August 30, 2002.  This is the date the 
compensable evaluation under the new criteria for alopecia 
areata became effective.  The old criteria did not provide 
for the separate evaluation of this disorder.  The new 
criteria at 38 C.F.R. § 4.118 do not authorize the 
retroactive effect of these changes and, thus, the Board is 
not authorized to award an effective date earlier than August 
30, 2002.  38 U.S.C.A. § 5110; see also Kuzma, supra.

Finally, the veteran has, in effect, contended that his 
service-connected skin disorders warrant extra-schedular 
evaluations due to marked interference with his employment.  
According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

He has claimed that he suffers embarrassment at work due to 
the manifestations of his skin disability.  He has made no 
claim, nor is there any medical evidence of, frequent 
hospitalizations due to his skin disorders.  The evidence has 
consistently reported that he has maintained his employment.  
There is no evidence that the veteran's skin disabilities 
have caused him to miss significant amounts of work or that 
his job has been threatened due to the residuals of these 
disorders.  The Board finds that his skin disabilities, while 
impacting his ability to work, have not caused a marked 
interference with his current employment.  Thus, the level of 
interference with the veteran's industrial abilities due to 
his service-connected disabilities are fully contemplated in 
his current evaluation under the rating schedule.  Based on 
this evidence, the Board finds that the veteran's service-
connected disabilities do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
these issues do not warrant referral for extra-schedular 
evaluations.

Based on that above analysis, the Board finds that the 
evidence warrants a 10 percent evaluation for alopecia areata 
effective from August 30, 2002.  However, the preponderance 
of the evidence is against higher evaluations for chloracne 
or alopecia areata.  While the veteran is competent to report 
his symptoms, the medical findings do not support higher 
evaluations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology, 
his lay evidence is not credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against any claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation of 50 percent for marked 
bilateral disfigurement of the head, face, and neck is 
granted; subject to the applicable criteria pertaining to the 
payment of veterans' benefits.

Entitlement to increased evaluations for chloracne is denied.

Entitlement to an increased evaluation of 10 percent for 
alopecia areata, effective from August 30, 2002 to April 1, 
2003, is granted; subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

Entitlement to an increased evaluation, in excess of 10 
percent, for alopecia areata is denied.



	                        
____________________________________________
	H. N. SCWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


